Title: To George Washington from Abraham Yates, Jr., 21 September 1776
From: Yates, Abraham Jr.
To: Washington, George



In Convention of the Representatives of the State of New York—Fishkill September 21st 1776.
Sir

The Convention have received your Excellency’s Letter of Septr 20th And have in consequence entered into the inclosed Resolution which I am directed to transmit: we are sorry that it is not in our Power to send down more than two fire Ships as they have no more charged in such a manner as to be depended on. A Committee of Correspondence has been established by the Convention for the purpose of communicating to, and receiving Intelligence from the Army—the Express will receive Orders to call upon your Excellency Daily—and any Commands or Intelligence which your Excellency may think proper to transmit will be thankfully received, and punctually attended to by—Your Excellency’s most Obedient Servant

By Order.
Abm Yates Junr President

